The object of complainant's bill was to obtain specific performance of a contract for the purchase of land, made by Mm with William Henry Braytoa, +ho father of the defendant John, who was his heir at law, and the brother of l-.-.. •< Charles, who was his administrator. The áccreA:: ord.v ■ ” the court is as follows:
Bill and answer read, whereupon ordered, that the defendant John Bray ton execute titles in fee simple to the *110complainant, for the land in bill mentioned, on his paying to defendant Charles, as administrator of said William H. Drayton, interest from the 26th January, 1782, on the balance of the purchase money of the said land, and giving bond with security to he approved by the master for payment of the said balance and remaining interest, by in-stillments, at the times mentioned in the acts of assembly respecting the recovery of old debts,* and that the defendant’s coats he paid by complainant,* and that the said minor (John Drayton) have six months after coming of age, to shew cause against the decree.
DECEMBER. 1784.

 The legislature, in consideration of the distressed state of the -the country, after the war, had passed an act, preventing the immediate recovery of debts, and fixing' certain periods for the payment of debts, far beyond the periods fixed by the contract of the parlies. These interferences with private contracts, became very common with most of the state legislatures, even after the distresses arising- from the war had ceased in a great degree. They produced distrust and irritation throughout the community, to such an extent, that new troubles were apprehended; and nothing contributed more to prepare the public mind for giving up a portion of th e state sovereignty, and adopting an efficient national government, than these abuses of power by the state legislatures.